DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	With regards to the 112 (a) rejection, the examiner respectfully disagrees with the applicant’s argument that “non-detachably engaged” is the equivalent of “always engaging”. For example, when a zipper head is substantially close to the bottom stop (28) in Fischer, the first few teeth of the zipper tracks that are close (see annotated figure below for a visual interpretation) the first few teeth of the zipper tracks are always engaged with one another and are not separated. However, they are detachable. In another example, non-detachably engaged means that the zipper tracks are engaged with one another but are incapable of separating. As stated in the office action mailed 01/29/2021, the applicant has not demonstrated that he has support for the limitation “non-detachably engaged with one another at the bottom stop” but has stated in [0030] “that the first few teeth are always engaged with one another, even when the zipper head 120 is not abutting the bottom stop 126”. Below is a visual representation of the examiner’s interpretation: 

    PNG
    media_image1.png
    481
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    588
    601
    media_image2.png
    Greyscale


With regards to the rejection under per se rules of obviousness, the limitation in question corresponds to the case since the applicant is simply omitting a feature, as a matter of obvious engineering choice, (i.e. the additional framework of an axel corresponding to Fisher’s removability) from Fischer in order to achieve the predictable of result of a one piece construction which would prevent the loss/misplacement of the top cover of Fischer. See MPEP 2144 II A.  
With regards to the applicant’s argument that “no modification of Fischer to meet the feature of claim 1 would have been obvious,” the examiner respectfully disagrees with the applicant that Fischer’s sole purpose is to have a removable cover. Although it is “an important feature” as stated in [0026], Fischer’s MAIN purpose is to provide a mattress cover that is impenetrable by bed bugs. Thus as stated in the previous paragraph, the omission of a feature is obvious for the reasons stated in the non-final rejection and the above argument see MPEP 2144 II A. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the specification in [0030] does not have sufficient support for the limitation “non-detachably engaged with one another at the bottom stop” for the following reason: The specification fails to specify that zipper tracks are inseparable but has only stated “that the first few teeth are always engaged with one another, even when the zipper head 120 is not abutting the bottom stop 126”. There is nowhere in the disclosure that states that the top cover of the applicant’s invention is inseparable nor does the application EXPLICITLY (emphasis added) makes mention of “non-detachably engaged with one another at the bottom stop”. The examiner notes that the limitation “non-detachable” means that the zipper tracks are incapable of being detached from one another which implies that the top cover is inseparable.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20180192782 issued to Fischer in view of U.S. Publication No. 20110099714 issued to Svoboda.

Regarding claim 1,
a bed bug protective encasement for encasing an item, the encasement comprising: a fabric cover of a size for surrounding all sides of the item, (Fisher: Abstract line 1 see also FIG. 8 (1) wherein the mattress is placed inside the mattress cover) the fabric cover having a peripheral extent and being formed of a bed bug impervious fabric; (Fisher: FIG. 1 (23), wherein the zipper runs around the peripheral of the cover; see also ABSTRACT lines 1-3 if the bed bugs can’t leave then the fabric is impervious to them) an opening formed in the fabric cover, the opening extending over the entire peripheral extent of the fabric cover except for at a bottom stop, the opening permitting the item to be received into the fabric cover; (Fisher: FIG. 8 (1), the mattress is placed inside the cover (10). Wherein the slide fastening mechanism may be interpreted as the part where the zipper terminates see FIG. 6 (28, 30) and [0056] lines 10-16)  a slide fastening mechanism disposed in the opening and operable to close the opening after the item has been received in the fabric cover, (Fisher: [0055] lines 4-10, see also FIGS 1 and 8 wherein FIG. 8 shows the mattress being placed into the cover and FIG. 1 shows the mattress inside (not shown but the top part of the cover connects to the bottom part)) the slide fastening mechanism comprising: a zipper head; a pair of zipper tracks, each of the zipper tracks terminating at a respective top stop at an end location of the slide fastening mechanism, (Fisher: FIG. 6 (29, 25, 27, 28) see also the annotated figure)

    PNG
    media_image3.png
    724
    884
    media_image3.png
    Greyscale


 the zipper head being movable between a start location of the slide fastening mechanism, in an open state of the encasement, and the end location of the slide fastening mechanism, in a closed state of the encasement; (Fisher: FIG. 1 shows the closed state, wherein the examiner interprets an open state of encasement to be when the top portion is not completely disconnected from the bottom portion but rather when the zipper head is substantially close to the bottom stop) the bottom stop arranged at the start location of the slide fastening mechanism, the pair of zipper tracks each being fixedly engaged with one another in the bottom stop regardless of the position of the zipper head, (Fisher: see the annotated figure the zipper tracks and the bottom stop being configured and arranged so that the zipper tracks … one another at the bottom (Fischer: wherein the examiner interprets the open state of the encasement to be the point when the zipper head is substantially close to the bottom stop so that some of the tracks at the bottom stop are still fixedly engaged with one another) wherein the top stops of the zipper tracks extend beyond the bottom stop such that when the zipper head is at the end location in which the encasement is in the closed state, (Fisher: see the annotated figure above) the bottom the zipper head has passed over and above the bottom stop from which the zipper head originated in the start location so as to define an overlapping region of the slide fastening mechanism; (Fisher: see annotated figure above in addition see [0056] of Fischer) 
Fisher does not appear to disclose an upper barrier wing and a lower barrier wing, the lower barrier wing being disposed, in a closed state of the encasement, below the upper barrier wing and attached thereto, each barrier wing being LEGAL\33672878\1arranged beneath the zipper tracks at the end location of the slide fastening mechanism and extending for a distance along the longitudinal axis of the zipper tracks in each direction in a region proximate the end location of the slide fastening mechanism, each barrier wing being attached to the fabric cover by stitching disposed parallel to the respective zipper tracks, wherein, in the closed state of the encasement, the overlapped slide fastening mechanism and the attached upper and lower barrier wings beneath the zipper tracks are arranged with respect to one another to form a bed bug impervious obstruction to the escape of bed bugs from the item.
However, Svoboda discloses an upper barrier wing and a lower barrier wing, (Svoboda: FIG. 4 (42, 40)) the lower barrier wing being disposed, in a closed state of the encasement, below the upper barrier wing and attached thereto, (Svoboda: [0024], when the zipper is closed, the fasteners attach to one another) each barrier wing being LEGAL\33672878\1arranged beneath the zipper tracks at the end location of the slide fastening mechanism and extending for a distance along the zipper tracks in each direction in a region proximate the end location of the slide fastening mechanism, each barrier wing being attached to the fabric cover by stitching disposed parallel to the respective zipper tracks, (Svoboda: FIG. 4 (42, 40), see also FIG. 3, the flaps are beneath the zipper tracks and are extending for a distance see [0024] the flat strip is secured by stitching at an end location (30)) wherein, in the closed state of the encasement, the overlapped slide fastening mechanism and the attached upper and lower barrier wings beneath the zipper tracks are arranged with respect to one another to form a bed bug impervious obstruction to the escape of bed bugs from the item. (Svoboda: [0025])
	
It would have been obvious for one having ordinary skill in the art to modify the bed bug encasement of Fischer to have lower and upper barrier wings beneath the zipper tracks as taught by Svoboda since all the claimed elements were known in the prior art and one skill in the art could have combined the elements by known methods with no change in their respective functions, and the combination would have yielded nothing more than the predictable result of  having hook and loop fastener material cooperating with a flap portion to prevent bed bugs from moving through the opening and zipper at the end location. (Svoboda: [0007], the last sentence).  

	Fischer does not appear to disclose the zipper tracks being non-detachably engaged.
However, it has been held that “the use of a one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice” In re Larson, 340 F.2d 965, 

Regarding claim 2,
The Fisher/Svoboda combination discloses the bed bug protective encasement according to claim 1 and further discloses wherein the upper and lower barrier wings are attached to one another by a hook and loop fastener. (Svoboda: [0024] the sentence: “It should be noted that strip 40 could be of hook fastener material with strip 42 being comprised of loop type fastener material”)
Regarding claim 3,
The Fisher/Svoboda combination discloses the bed bug protective encasement according to claim 2, and further discloses wherein the barrier wings each comprise a fabric having one or the other of the hook and loop fastener. (Svoboda: [0024] the sentence: “It should be noted that strip 40 could be of hook fastener material with strip 42 being comprised of loop type fastener material”)

Regarding claim 4,
The Fisher/Svoboda combination discloses the bed bug protective encasement according to claim 1, and further discloses wherein the stitching draws the upper barrier wing into contact with the zipper tracks when the zipper head is approximately at the end location. (Svoboda: FIG. 3 the stitching draws the upper barrier wing into contact at the end location (30))

Regarding claim 5, The Fischer/Svoboda combination discloses the bed bug protective encasement according to claim 4, and further discloses wherein the upper and lower barrier wings exert a pressure on the zipper tracks when the zipper head is approximately at the end location, the pressure sufficient to thwart bug movement along the zipper tracks. (Svoboda: FIG. 3, wherein pressure may be interpreted as force per unit area. Since the fasteners have an area, and the force applied is the hook and loop connection, the fasteners would exert a pressure when the zipper is fastened since the fasteners are hooking to one another)

Regarding claim 6,
The Fischer/Svoboda combination discloses the bed bug protective encasement according to claim 1, and further discloses wherein the stitching attaching the first and second barrier wings to the fabric cover run relative to each side of the longitudinal axis of the zipper tracks, the stitching being formed so as to prevent traversal by a bed bug across the stitching. (Svoboda: FIG. 4 (the dotted lines) the stitching runs relative to each side of the longitudinal axis along the zipper tracks)

Regarding claim 7,
The Fischer/Svoboda combination discloses the bed bug protective encasement according to claim 1, and further discloses wherein the stitching comprises a first row of stitching running relative to a first side of the longitudinal axis of the zipper tracks, and a second row of stitching running relative to a second side of the longitudinal axis of the zipper tracks. (Svoboda: FIG. 4 (the dotted lines) the stitching has 1 row running relative to one side and another running relative to the other side)


Regarding claim 8,
The Fischer/Svoboda combination discloses the bed bug protective encasement according to claim 1, and further discloses wherein the item is a mattress, and the fabric cover is of a size for surrounding all six sides of the mattress. (Fischer: FIG. 8 (1))

Regarding claim 9,
The Fischer/Svoboda combination discloses the bed bug protective encasement according to claim 1, and further discloses wherein the overlapping region of the slide fastening mechanism has a length substantially equal to the longitudinal distance between the bottom stop and the top stops. (Fischer: FIG. 6 the overlapping region is substantially equal to the distance between bottom and top stops)


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/7/2021